Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. (US 20130217531) in view of Kierspe et al. (US 20160046012).

1. Kume et al. teach:
An electric actuator 10, comprising: 
a motor 40 which comprises: 
a rotor 56 having a motor shaft 52 extending along a central axis phi 1; and 
a stator 44 facing the rotor in a radial direction; 
a deceleration mechanism 60 which is disposed on one axial-direction side of the stator and connected to the motor shaft; 
an output shaft 51 which is disposed on the one axial-direction side of the deceleration mechanism, which extends in an axial direction, to which rotation of the motor shaft is transmitted via the deceleration mechanism, and which rotates around the central axis; 

a deceleration mechanism case 30 in which the deceleration mechanism is accommodated, wherein the motor shaft comprises an eccentric axis part 53 with an eccentric axis phi 2, which is eccentric with respect to the central axis, as a center, the bearing is fitted on a radial-direction outer side of the eccentric axis part, the deceleration mechanism comprises: 
an internal gear 61 which is in a ring shape with the central axis as a center; 
an external gear 67 which is connected to the eccentric axis part via the bearing, which is disposed on a radial-direction inner side of the internal gear, and which engages with the internal gear; and 
an output flange part 68 which is disposed on the one axial-direction side of the external gear, which is connected to the external gear, and which transmits rotation of the external gear around the central axis to the output shaft; but does not teach that the deceleration mechanism case comprises a plurality of gear supporting parts which support an end surface of the internal gear facing the one axial-direction side and which are disposed in a circumferential direction with intervals from one another.

    PNG
    media_image1.png
    851
    740
    media_image1.png
    Greyscale

Kierspe et al. teach that the deceleration mechanism case 50 comprises a plurality of gear supporting parts 166 which support an end surface of the internal gear 82 (via lugs 162) facing the one axial-direction side and which are disposed in a circumferential direction with intervals from one another (fig 4) to prevent the internal gear from rotating.

    PNG
    media_image2.png
    728
    665
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the deceleration mechanism case comprises a plurality of gear supporting parts which support an end surface of the internal gear facing the one axial-direction side and which are disposed in a circumferential direction with intervals from one another, as taught by Kierspe et al. so as to prevent the internal gear from rotating.






The electric actuator according to claim 1, wherein the deceleration mechanism case has a case body made of resin, but does not teach that the plurality of gear supporting parts are provided on the case body.

Kierspe et al. teach that the plurality of gear supporting parts are provided on the case body (fig 4) to prevent the internal gear from rotating.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the plurality of gear supporting parts are provided on the case body, as taught by Kierspe et al. so as to prevent the internal gear from rotating.

3. Kume et al. has been discussed above, re claim 1; but does not teach that the gear supporting part comprises a supporting surface which contacts the end surface of the internal gear facing the one axial-direction side, and the supporting surface is a plane perpendicular to the central axis.

Kierspe et al. teach that the gear supporting part comprises a supporting surface which contacts the end surface of the internal gear facing the one axial-direction side, and the supporting surface is a plane perpendicular to the central axis (fig 4) to prevent the internal gear from rotating.


    PNG
    media_image3.png
    728
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the gear supporting part comprises a supporting surface which contacts the end surface of the internal gear facing the one axial-direction side, and the supporting surface is a plane perpendicular to the central axis, as taught by Kierspe et al. so as to prevent the internal gear from rotating.

4. Kume et al. has been discussed above, re claim 2; but does not teach that the gear supporting part comprises a supporting surface which contacts the end surface of 

Kierspe et al. teach that the gear supporting part comprises a supporting surface which contacts the end surface of the internal gear facing the one axial-direction side, and the supporting surface is a plane perpendicular to the central axis (fig 4) to prevent the internal gear from rotating.


    PNG
    media_image3.png
    728
    665
    media_image3.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so 

5. Kume et al. has been discussed above, re claim 1; but does not teach that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction.

Kierspe et al. teach that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction (fig 4) to prevent the internal gear from rotating.


    PNG
    media_image4.png
    728
    665
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction, as taught by Kierspe et al. so as to prevent the internal gear from rotating.

6. Kume et al. has been discussed above, re claim 2; but does not teach that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction.




    PNG
    media_image4.png
    728
    665
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction, as taught by Kierspe et al. so as to prevent the internal gear from rotating.



Kierspe et al. teach that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction (fig 4) to prevent the internal gear from rotating.


    PNG
    media_image4.png
    728
    665
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so 

8. Kume et al. has been discussed above, re claim 4; but does not teach that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction.

Kierspe et al. teach that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction (fig 4) to prevent the internal gear from rotating.


    PNG
    media_image4.png
    728
    665
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the gear supporting part contacts at least a radial-direction inner-side part of the internal gear in the axial direction, as taught by Kierspe et al. so as to prevent the internal gear from rotating.

9. Kume et al. has been discussed above, re claim 1; but does not teach that three or more of the gear supporting parts are disposed at equal intervals in the circumferential direction.




    PNG
    media_image4.png
    728
    665
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that three or more of the gear supporting parts are disposed at equal intervals in the circumferential direction, as taught by Kierspe et al. so as to prevent the internal gear from rotating.



Kierspe et al. teach that the gear supporting part comprises: a pair of first supporting parts which extend in the radial direction and are disposed to be spaced apart from each other in the circumferential direction; and a second supporting part which connects radial-direction outer end parts of the pair of first supporting parts to each other and which extends in the circumferential direction (fig 4) to prevent the internal gear from rotating.

    PNG
    media_image5.png
    728
    665
    media_image5.png
    Greyscale

.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. & Kierspe et al. in further view of Nett (US 6849017).

11. Kume et al. teach:
The electric actuator according to claim 1, comprising a motor case 21 in which the motor is accommodated, wherein the motor case is disposed on the other axial-direction side of the deceleration mechanism case 30 so as to cover an opening part that opens on the other axial-direction side of the deceleration mechanism case, but does not teach that the motor case comprises a gear pressing part which faces, with a gap therebetween, or contacts an end surface of the internal gear facing the other axial-direction side.



    PNG
    media_image6.png
    957
    722
    media_image6.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so that the motor case comprises a gear pressing part which faces, with a gap therebetween, or contacts an end surface of the internal gear facing the other axial-direction side, as taught by Nett so as to accommodate the seal.


Nett teaches that the gear pressing part is in a ring shape with the central axis as a center to accommodate the seal 38.

    PNG
    media_image6.png
    957
    722
    media_image6.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kume et al. so 

13. Kume et al. has been discussed above, re claim 11; but does not teach that the gear pressing part is provided in plural numbers in the circumferential direction with intervals from one another.

Nett teaches that the gear pressing part is provided in plural numbers in the circumferential direction with intervals from one another to accommodate the seal 38.

    PNG
    media_image7.png
    957
    722
    media_image7.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832